Citation Nr: 1036440	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to July 1967.  He 
also had many years of additional service in the Air Force 
Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 RO rating decision that denied service 
connection for a left foot disability (listed as a left foot 
condition due to nerve damage).  The Veteran provided testimony 
at personal hearings at the RO in January 2006 and in October 
2006.  In May 2008, the Veteran testified at a Travel Board 
hearing at the RO.  

In July 2008, the Board, in pertinent part, remanded the issue of 
entitlement to service connection for a left foot disability, for 
further development.  

In December 2009, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained in 
January 2010.  In June 2010, the Veteran and his representative 
were provided with a copy of the VHA opinion.  In June 2010, the 
Veteran submitted additional argument as to his claim.  


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's left 
foot disability was not present during service or for many years 
thereafter, and was not caused by any incident of service.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 101(24), 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2003, a rating decision 
in June 2004, a statement of the case in May 2006, a supplemental 
statement of the case in June 2006, a supplemental statement of 
the case in July 2006, a supplemental statement of the case in 
April 2007, a rating decision in January 2008, and a supplemental 
statement of the case in February 2008.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decision.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant.  The case was last readjudicated in 
a September 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  VA has also 
obtained a medical examination and a VHA opinion in relation to 
this claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as arthritis, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was disabled 
or died from an injury incurred in or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Further, as a finder of fact, the Board, when considering whether 
lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of the Veteran, and the Veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 
78 F.3d 604(Fed.Cir.1996).

The Veteran contends that he has a left foot disability that is 
related to service.  He specifically alleges that his left foot 
was injured during his many flights during service, including 
while traveling up and down flat ladders and sitting in non-
cushioned seats.  He further argues that his left foot disability 
was caused by having to wear shoes that were too small for him 
during service.  The Veteran has submitted numerous lay 
statements in support of his claim.  

The Veteran had active service from March 1961 to July 1967.  He 
also had many years of additional service in the Air Force 
Reserve.  

His service treatment records for his period of active service 
from March 1961 to July 1967 do not show complaints, findings, or 
diagnoses of any left foot problems.  Evaluations of the Veteran 
during that time make no reference to any such problems.  

The available service treatment records for the Veteran's service 
in the Air Force Reserves, to include multiple examinations for 
Reserve purposes, also do not show complaints, findings, or 
diagnoses of any left foot disabilities.  

The first post-service evidence of record of any possible left 
foot disability is in February 1995, many years after the 
Veteran's periods of service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

A February 1995 private treatment report from J. D. Lifshen, 
D.P.M. reflects that the Veteran was seen with a chief complaint 
of pain in his left foot, and that he reported that he had 
suffered from the pain for four years.  The Veteran indicated 
that he was initially seen by a private physician for a neuroma 
and that he did receive cortisone injections, as well as anti-
inflammatory medications, at that time.  He stated that he was 
also subsequently treated by other private physicians.  As to an 
impression, Dr. Lifshen indicated that an X-ray was taken and 
that no osseous pathology was noted.  Dr. Lifshen remarked that 
the Veteran probably did have a neuroma involving the third 
interspace, but that he might also have a neuroma in the second 
interspace as well.  

A June 1995 progress note from J. Young, M.D. states that the 
Veteran was scheduled to undergo resection of a Morton's neuroma 
the next week.  It was noted that the Veteran was seen for a 
preoperative evaluation.  The assessment included Morton's 
neuroma.  A June 1995 operative report from Las Colinas Surgery 
Center reflects that the Veteran underwent an excision of a 
neuroma of the third interspace of the left foot.  The 
postoperative diagnosis was neuroma, third interspace, left foot.  

A June 1996 treatment report from J. V. Bonnet, M.D., indicates 
that the Veteran had been suffering significant difficulties with 
his left foot.  It was noted that the Veteran stated that he had 
seen a number of podiatrists and that he had been treated in a 
number of ways including injections and anti-inflammatories.  Dr. 
Bonnet indicated that the Veteran reported that he underwent 
removal of a third Morton's neuroma a year earlier and that he 
did not receive any relief.  Dr. Bonnet also noted that the 
Veteran indicated that a second space Morton's neuroma also 
continued to give him difficulties.  As to an assessment, Dr 
Bonnet remarked that the Veteran had dysesthesias from his 
initial Morton's neurectomy and that he had some contracture of 
the his extensor tendons, as well as having a mild second space 
Morton's neuroma.  

Subsequent private and VA treatment records show treatment for 
disorders including variously diagnosed left foot disabilities.  
For example, a December 1996 operative report from Baylor Medical 
Center indicated that the Veteran underwent a right second 
Morton's neurectomy, and exploration and debridement of a neuroma 
of the right third interspace.  The postoperative diagnosis was 
right second and recurrent right third Morton's neuromas.  

In a July 1997 questionnaire for the Irving Pain Clinic, the 
Veteran reported that his left foot pain began in June 1989.  He 
stated that he had undergone surgery to have two Morton's 
neuromas removed.  

An August 1997 short case summary from the Columbia Surgery 
Center of Las Colinas reflects that the Veteran had complex 
regional pain syndrome type I (RSD) in his left foot which 
occurred after a Morton's neuroma excision.   It was noted that 
he underwent a lumbar sympathetic neurolysis with phenol.  The 
diagnosis was complex regional pain syndrome Type I, left foot, 
secondary to surgery and neuroma.  

A January 1998 statement from P. Helm, M.D. reflects that the 
Veteran gave a history of having left foot pain for the previous 
eleven years.  It was noted that the Veteran reported that he had 
seen many physicians, including a podiatrist and an orthopedic 
surgeon; that he also had a neuroma removed; and that he was told 
that he had reflex sympathetic dystrophy (RSD).  The impression 
was interdigital nerve irritation to the third toe.  

A September 1998 report from Baylor Medical Center at Irving 
indicated that the Veteran had a long history of problems with 
his left foot.  It was noted that the problems started with 
excision of neuromas and then he developed complex regional pain 
syndrome Type I (reflex sympathetic dystrophy).  The diagnoses 
included complex regional pain syndrome, Type I, and neuromas, 
status post surgery that may require further neuroma excision.  

A January 2002 report from the Southwestern Medical Center states 
that the Veteran presented to a pain management center with 
complaints of left foot pain that began ten years earlier without 
any inciting event.  It was noted that the Veteran had surgery 
and that following the surgery, his pain was worse.  The 
impression included left foot pain, mainly secondary to 
neuropathic pain from neuromas along with myofascial pain.  

A January 2003 VA consultation report noted that the Veteran 
underwent electromyography and nerve conduction studies to 
evaluate problems including chronic left foot pain and new right 
foot pain.  As to an assessment, the examiner indicated that the 
Veteran's left first, second, and third toe sensory changes were 
likely from a sensory nerve injury after previous Morton neuroma 
surgery.  It was noted that the Veteran stated that his symptoms 
occurred after his foot surgery.  

A November 2004 VA neurological examination report noted that the 
Veteran's claims file was reviewed, including his original 
service treatment records.  The Veteran reported that his left 
foot problems became evident after he had left the service.  He 
stated that he recalled receiving acupuncture treatment for his 
foot in about 1969, when he was living in the Houston area.  The 
Veteran reported that the pain in his left foot continued to 
progress and that he subsequently had four surgeries performed 
between 1983 and 2000.  He indicated that despite the surgeries 
and treatment, he still had a pain problem.  The diagnosis was 
plantar neuroma, which was status postoperative times four.  The 
examiner commented that he thought it was most unlikely that the 
Veteran's plantar neuromas were due to his military service 
because the Veteran did not have any problem with them while he 
was in the service and there was an interval after leaving 
service prior to the onset of his difficulties.  

An April 2006 statement from J. Ravindran, M.D. indicates that he 
had reviewed the job description in the Air Force performed by 
the Veteran.  Dr. Ravindran stated that, apparently, the Veteran 
was treated for C8/TI radiculopathy, lower trunk plexopathy and 
cubital tunnel syndrome, as well as neuropathic pain over his 
feet.  Dr. Ravindran commented that he believed the Veteran's 
neurologic problems were more likely than not related to 
cumulative repetitive trauma sustained while performing his 
duties in the Air Force.  

A June 2006 statement from B. Middlebrook, D.P.M., notes that the 
Veteran suffered from significant bilateral forefoot pain since 
his days in the Air Force.  Dr. Middlebrook reported that the 
Veteran had undergone numerous surgeries for painful neuromas 
without resolution of his symptoms.  Dr. Middlebrook commented 
that the Veteran's forefoot nerve damage and symptoms were more 
likely to have been caused by trauma incurred while traveling up 
and down flight ladders and sitting in small non-cushioned flight 
seats while flying airplanes in the Air Force.  

An October 2006 statement from Dr. Middlebrook shows that the 
Veteran had significant bilateral forefoot pain since his days in 
the Air Force.  Dr. Middlebrook indicated that a major cause of 
the Veteran's bilateral forefoot pain was as likely as not to 
have been caused by wearing inadequately sized footwear.  Dr. 
Middlebrook stated that the Veteran wore a size 14 shoe and that 
at the time of his period of service, the largest boot issued was 
a 12.  Dr. Middlebrook noted that he had looked at the Veteran's 
boots.  Dr. Middlebrook remarked that wearing shoe gear that was 
too small had been known to cause neuromas.  Dr. Middlebrook 
commented that the Veteran's forefoot nerve damage and symptoms 
were also more likely to have been caused by trauma incurred 
while traveling up and down flight ladders and sting in small 
non-cushioned flight seats with flying airplanes in the Air 
Force.  

A January 2007 statement from D. M. Dauphinee, D.P.M. reflects 
that the Veteran had suffered from left foot pain related to 
nerve entrapment syndromes that were, as likely as not, related 
to ill-fitting boots in the military.  Dr. Dauphinee reported 
that the Veteran had recently undergone complex nerve resection 
surgery with implantation of the painful nerve endings into arch 
muscle.  Dr. Dauphinee stated that it was conceivable that ill-
fitting boots for several years contributed to the Veteran's 
chronic nerve pain.  

A March 2007 statement from T. Heath, M.D., notes that the 
Veteran had bilateral foot pain.  Dr. Heath stated that the 
Veteran's bilateral foot pain began many years ago when he was 
serving with the Air Force and that the cause was as likely as 
not to have been the wearing of improperly sized shoes.  It was 
noted that the Veteran wore a size 14, and that the largest size 
issued during his time in the service was a 12.  Dr. Heath 
remarked that wearing too small shoes or boots were known to 
cause significant problems and that the Veteran had been under 
the care of several specialists over the years.  Dr. Heath 
commented that it was more likely than not that the effect on the 
nerves of the Veteran's feet had been delayed for undetermined 
years.  

In a July 2007 statement, Dr. Middlebrook reported that that he 
had reviewed the Veteran's medical service records and regardless 
of the absence of disability while in the service flying 
aircraft, it was at least as likely as not that the Veteran's 
current condition was a result of the incorrect boot size issued 
to him while in the military, and due to the flight conditions of 
flying the specific aircraft to which he was assigned.  Dr. 
Middlebrook stated that the Veteran's forefoot nerve damage and 
symptoms were as likely as not to have been caused by trauma to 
the feet while traveling up and down flat ladders and sitting in 
small non-cushioned flight seat while wearing the wrong size 
flight gear.  

In a statement received in August 2007, J. Walker, D.P.M., 
indicated that the Veteran had been undergoing physical therapy.  
Dr. Walker reported that they had thoroughly discussed the 
Veteran's Air Force flying experiences, the type of aircraft he 
flew, the long twelve hour flying periods, and the tall medal 
ladders he had to climb up to enter the C124 aircraft.  Dr. 
Walker stated that it was his professional opinion that the 
Veteran's multiple neuromas and painful daily peripheral 
neuropathy were, as likely as not, caused by trauma during his 
military career.  Dr. Walker related that he had personally 
looked through the Veteran's military service records and that he 
realized his current conditions were never reported while on 
active duty.  Dr. Walker noted that it wasn't unusual that the 
Veteran's symptoms were not reported because symptoms for his 
conditions were frequently revealed much later in life.  Dr. 
Walker remarked that one very important aspect concerning the 
etiology of the Veteran's conditions was the long history of 
improper shoe gear.  Dr. Walker stated that he had personally 
examined the boots issued to the Veteran by the Air Force and the 
size issued is a 12.  It was noted that the Veteran reported that 
the 12 was the largest shoe available to him and that his correct 
size is a 14, which is currently being issued by VA.  Dr. Walker 
indicated that the smaller size boot issued to the Veteran while 
flying the aircraft caused long-term problems.  Dr. Walker 
remarked that the Veteran's daily high impact duties wearing 
compressive shoe gear caused undue pressure on the nerves in his 
feet and that it directly correlated to the neuralgia the Veteran 
was presently experiencing.  

A May 2008 VA feet examination report reflects that the Veteran's 
claims file was reviewed.  The Veteran reported that he was on 
active duty in the Air Force from March 1961 to July 1967, and 
that he was in the Reserves from 1967 to 1985.  He indicated that 
he was a navigator on a C124 aircraft, which required the flight 
crew to climb up several stories of ladders to get to the flight 
deck.  The Veteran also claimed that he was issued size 12 shoes 
which was the largest available and that he wore a size 14 sow at 
the time.  It was noted that the Veteran did not have any foot 
symptoms while he was on active duty.  The examiner discussed the 
Veteran's medical history in some detail.  

The impression was chronic left forefoot pain likely due to 
neuroma excision, recurrence of neuromas, postoperative scar 
tissue, and metatarsalgia.  The examiner indicated that there was 
nothing in the service medical records up through 1976 that 
showed any complete of left foot pain.  The examiner commented 
that he thought it would be pure speculation to try to connect 
the current foot condition of multiple surgical neuroma 
surgeries, chronic pain, and claw toe deformities with the 
Veteran's military service.  The examiner stated that there was a 
significant time delay of approximately ten years or more from 
the alleged insult to the feet of small flight boots and going up 
and down aircraft ladders, and when the symptoms in the left foot 
began.  

A September 2008 report from J. McCray, D.O., noted that the 
Veteran presented with foot pain.  Dr. McCray reported that the 
Veteran served in the Air Force as a pilot of C124 airplanes and 
that he was forced to wear a size 12 boot when his actual boot 
size was a 14.  It was noted that the military did not have a 
size 14 boot during his time in the service.  Dr. McCray stated 
that the Veteran had undergone multiple surgeries on his feet to 
relieve neuropathic pain.  Dr. McCray indicated that the Veteran 
had related his pain to his time in the military.  Dr. McCray 
reported that the Veteran indicated that his feet were 
traumatized from climbing in and out of a three story aircraft 
and jumping from high places while on the aircraft and wearing 
improperly fitting boots.  It was noted that the Veteran stated 
that his foot pain began more than 10 years ago with a 
precipitating event of wearing flight boots two sizes too small 
and having repetitive traumatic landing on both feet while flying 
C124 aircraft.  Dr. McCray noted that the Veteran's past history 
was significant for a Morton's neuroma removal and nerve repair 
surgeries and that he had a total of five procedures to both 
feet.  

As to an assessment, Dr. McCray indicated that in his medical 
opinion the Veteran's left foot condition could only be 
attributed to his time in military service.  Dr. McCray stated 
that it was more likely than not that the Veteran's improperly 
fitting boots had directly caused his neuropathic foot pain.  Dr. 
McCray stated that it improbable that the Veteran would regain 
full function of his feet without pain and that the amount of 
pain he was suffering was directly affecting his quality of life 
and his ability to ambulate.  

A January 2010 VHA opinion was provided by a podiatrist.  The 
physician noted that he had completely reviewed the Veteran's 
medical records and statements.  The physician reported that the 
Veteran started to complain about his left foot in 1988.  It was 
noted that the Veteran was discharged from active duty in 1967.  
The physician stated that at the time of his discharge, the 
Veteran had no complaints while he was on active duty and he had 
no treatment, abnormalities, or diagnoses rendered.  

The physician reported that in reviewing the records of 1971, 
1972, 1974, and 1976, there were no statements showing any 
complaints of foot problem.  The specialist indicated that it was 
not likely that the Veteran's left foot disorder was related to, 
or had its onset, while in service.  The physician commented that 
as to the opinion that ill-fitting boots caused the Veteran's 
symptoms, that statement was not founded as the Veteran did not 
complain of any problems while in the service and the symptoms 
from ill-fitting boots would not show up twenty years later.  The 
physician remarked that he had looked at the notes and records 
and that it was his opinion that the Veteran's current symptoms 
were more than likely due to postoperative scar tissue, 
metatarsalgia, clawed toes, and recurrent neuromas.  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims (Court) 
has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
in its role as a finder of fact, the Board observes that the 
Veteran has inconsistently reported having both a continuity of 
left foot problems since service and of having the onset of left 
foot problems many years after his discharge.  Thus, the 
credibility and probative value of his account regarding the 
onset and chronicity of his left foot disability is undermined.  
See Dalton, Caluza.  Further, after considering the lay and 
medical evidence of record, the Board finds that the 
preponderance of the evidence is against the claim.

In reaching this determination, the Board acknowledges that there 
are multiple private physician statements in support of the 
Veteran's claim.  An April 2006 statement from J. Ravindran, M.D. 
indicates that he had reviewed the job description in the Air 
Force performed by the Veteran.  Dr. Ravindran stated that, 
apparently, the Veteran was treated for disorders including 
neuropathic pain over his feet.  Dr. Ravindran commented that he 
believed the Veteran's neurologic problems were more likely than 
not related to cumulative repetitive trauma sustained while 
performing his duties in the Air Force.  

Additionally, a June 2006 statement from B. Middlebrook, D.P.M., 
notes that the Veteran suffered from significant bilateral 
forefoot pain since his days in the Air Force.  Dr. Middlebrook 
commented that the Veteran's forefoot nerve damage and symptoms 
were more likely to have been caused by trauma incurred while 
traveling up and down flight ladders and sitting in small non-
cushioned flight seats while flying airplanes in the Air Force.  
In a subsequent October 2006 statement, Dr. Middlebrook again 
reported that the Veteran suffered from significant bilateral 
forefoot pain since his days in the Air Force.  Dr. Middlebrook 
indicated that a major cause of the Veteran's bilateral forefoot 
pain was as likely as not to have been caused by wearing 
inadequately sized footwear.  Dr. Middlebrook remarked that 
wearing shoe gear that was too small had been known to cause 
neuromas.  Dr. Middlebrook commented that the Veteran's forefoot 
nerve damage and symptoms were also more likely to have been 
caused by trauma incurred while traveling up and down flight 
ladders and sting in small non-cushioned flight seats with flying 
airplanes in the Air Force.  In another July 2007 statement, Dr. 
Middlebrook reported that that he had reviewed the Veteran's 
service records and regardless of the absence of disability while 
in the service flying aircraft, it was at least as likely as not 
that the Veteran's current condition was a result of the 
incorrect boot size issued to him while in the military, and due 
to the flight conditions of flying the specific aircraft to which 
he was assigned.  Dr. Middlebrook also stated that the Veteran's 
forefoot nerve damage and symptoms were as likely as not to have 
been caused by trauma to the feet while traveling up and down 
flat ladders and sitting in small non-cushioned flight seat while 
wearing the wrong size flight gear.  

The Board observes, however, that there is no indication that Dr. 
Ravindran or Dr. Middlebrook reviewed the Veteran's entire claims 
file in rendering their opinions.  The Board notes that although 
Dr. Middlebrook did state that he reviewed the Veteran's medical 
service records, he did not indicate that he had reviewed the 
Veteran's entire claims file.  Although an examiner can render a 
current diagnosis based on his examination of a claimant, without 
a thorough review of the record, his opinion regarding etiology 
if based on facts reported by the claimant can be no better than 
the facts alleged by the claimant, and here, the Board finds that 
the Veteran's account is not credible.  

Further, the Board notes that a January 2007 statement from Dr. 
Dauphinee indicates that the Veteran had suffered from left foot 
pain related to nerve entrapment syndromes that were, as likely 
as not, related to ill-fitting boots in the military.  Dr. 
Dauphinee stated that it was conceivable that ill-fitting boots 
for several years contributed to the Veteran's chronic nerve 
pain.  The Board also observes that in a March 2007 statement, 
Dr. Heath indicated that the Veteran's bilateral foot pain began 
many years ago when he was serving with the Air Force and that 
the cause was as likely as not to have been the wearing of 
improperly sized shoes.  Dr. Heath commented that it was more 
likely than not that the effect on the nerves of the Veteran's 
feet had been delayed for undetermined years.  

In a statement received in August 2007, Dr. Walker stated that it 
was his professional opinion that the Veteran's multiple neuromas 
and painful daily peripheral neuropathy were, as likely as not, 
caused by trauma during his military career.  Dr. Walker related 
that he had personally looked through the Veteran's military 
service records and that he realized his current conditions were 
never reported while on active duty.  Dr. Walker noted that it 
wasn't unusual that the Veteran's symptoms were not reported 
because symptoms for his conditions were frequently revealed much 
later in life.  Dr. Walker remarked that the Veteran's daily high 
impact duties wearing compressive shoe gear caused undue pressure 
on the nerves in his feet and that it directly correlated to the 
neuralgia the Veteran was presently experiencing.  Additionally, 
in a September 2009 report, Dr. McCray indicated, as to an 
assessment, that in his medical opinion the Veteran's left foot 
condition could only be attributed to his time in military 
service.  Dr. McCray stated that it was more likely than not that 
the Veteran's improperly fitting boots had directly caused his 
neuropathic foot pain.  

Further, the Board observes that the November 2004 VA 
neurological examination report noted that the Veteran's claims 
file was reviewed.  The diagnosis was plantar neuroma, which was 
status postoperative times four.  The examiner indicated that he 
thought it was most unlikely that the Veteran's plantar neuromas 
were due to his military service because the Veteran did not have 
any problem with them while he was in the service and there was 
an interval after leaving service prior to the onset of his 
difficulties.  The Board notes that a May 2008 VA feet 
examination report also noted that the Veteran's claims file was 
reviewed.  The examiner discussed the Veteran's medical history 
in some detail.  The examiner indicated that there was nothing in 
the service medical records up through 1976 that showed any 
complete of left foot pain.  The examiner commented that he 
thought it would be pure speculation to try to connect the 
current foot condition of multiple surgical neuroma surgeries, 
chronic pain, and claw toe deformities with the Veteran's 
military service.  The examiner stated that there was a 
significant time delay of approximately ten years or more from 
the alleged insult to the feet of small flight boots and going up 
and down aircraft ladders, and when the symptoms in the left foot 
began.  The Board observes that the VA examiners pursuant to the 
November 2004 VA neurological examination report and the May 2008 
VA feet examination report, respectively, reviewed the Veteran's 
claims file and provided rationales for their opinions.  
Additionally, the examiner at the 2008 VA feet examination also 
discussed the Veteran's medical history in some detail.  
Consequently, the Board finds that the opinions provided by the 
VA examiners are more probative.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

Further, the Board notes that the January 2010 VHA opinion was 
provided by a podiatrist who reviewed the Veteran's entire claims 
file, and discussed the prior opinions of record relating the 
Veteran's current left foot disability to ill-fitting boots 
during service.  The physician specifically indicated that it was 
not likely that the Veteran's current foot disorder was related 
to, or had its onset, while in service.  The physician commented 
that as to the opinion that ill-fitting boots caused the 
Veteran's symptoms, that statement was not founded as the Veteran 
did not complain of any problems while in the service and the 
symptoms from ill-fitting boots would not show up twenty years 
later.  The physician remarked that he had looked at the notes 
and records and that it was his opinion that the Veteran's 
current symptoms were more than likely due to postoperative scar 
tissue, metatarsalgia, clawed toes, and recurrent neuromas.  As 
the physician reviewed the Veteran's entire claims file, 
discussed other opinions of record, and provided a rationale for 
his opinion, the Board finds that the January 2010 VHA opinion is 
the most probative in this matter.  See Wensch, supra.  

The Board observes that the probative medical evidence does not 
suggest that the Veteran's current left foot disability is 
related to his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the Veteran's current left foot disability began 
many years after his period of service, without any relationship 
to any incident of service.  

The Veteran reports in his statements and testimony that his 
current left foot disability had its onset during his period of 
service, specifically as a result of wearing ill-fitting boots 
during service and having to climb up and down flat ladders and 
sitting in non-cushioned seats.  Although the Veteran is 
competent to report that he experienced left foot problems during 
service and/or that he has been diagnosed with a current left 
foot disability, the Board finds that his account is not 
consistent with the probative evidence of record, which includes 
his own reports.

In sum, the weight of the lay and medical evidence demonstrates 
that the Veteran's left foot disability began many years after 
his period of service and that it was not caused by any incident 
of service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not apply, 
and the claim for service connection for a low back disorder, 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a left foot disability is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


